Citation Nr: 0843804	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-24 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by chest pains, and if so, whether 
service connection is warranted.

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction with 
hypertension (hereinafter "CAD").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In pertinent part of 
the June 2003 decision, the RO found that new and material 
evidence was not received to reopen a claim for service 
connection for disability manifested by chest pain.

By way of the October 2004 rating decision, the RO denied 
service connection for CAD and also denied a claim of 
entitlement to a rating in excess of 10 percent for hearing 
loss.  The veteran initiated an appeal as to both these 
issues and a statement of the case (SOC) was issued in 
January 2006.  The veteran did not file a timely substantive 
appeal as to the hearing loss rating and that matter is not 
on appeal.   38 C.F.R. § 20.302(b).  

In a January 2005 statement, the veteran requested that his 
records be reviewed to determine if his anxiety disorder was 
combat related.  Service connection is already in effect for 
anxiety reaction.  The Board is referring the matter to the 
RO for clarification to determine whether the veteran is 
requesting service connection for a disability other than 
anxiety reaction or whether his statement amounts to a 
request for an increase beyond the current 50 percent rating.  
The RO should perform the appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The de novo claim of entitlement to service connection for 
disability manifested by chest pains, as well as the claim 
for entitlement to service connection for CAD,  are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO found that new 
and material evidence was not received to reopen a claim for 
entitlement to service connection for a disability manifested 
by chest pains.  The issue had previously been denied for 
lack of a diagnosis with regard to the heart.  The veteran 
failed to perfect his appeal.    

2.  Evidence submitted since the February 2000 decision, when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim and 
raises the possibility of substantiating the claim of 
entitlement to service connection for a disability manifested 
by chest pains.


CONCLUSION OF LAW

Evidence received since the final February 2000 decision is 
new and material, and the veteran's claim for entitlement to 
service connection for a disability manifested by chest pains 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a disability 
manifested by chest pains, and the finding that a remand for 
additional development of the claim on the merits is 
required, the Board finds that further discussion of VCAA 
compliance is not warranted at this time.

New and Material

The Board has reviewed all the evidence in the veteran's 
claims file, which includes the following: his multiple 
contentions; post service private treatment records; and 
reports of VA examination.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran originally filed an application for compensation 
in September 1976.    In a July 1977 rating decision, service 
connection for chest pains was denied on the basis that there 
was no pathology shown by the evidence of record, to include 
a heart condition.  Notice of the decision was mailed to the 
veteran in September 1977.  He did not appeal and the 
decision became final.  38 C.F.R. § 20.302(a).

In March 1998, the veteran attempted to reopen his claim.  In 
a November 1998 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a heart condition/chest 
pains.  The RO noted that service connection for chest pains 
was previously denied in July 1977 and that in order to 
reopen the claim, he would need to submit evidence showing 
that he had a heart condition which was incurred in or 
aggravated by military service.  The veteran submitted a 
statement in September 1999 indicating that he disagreed with 
the November 1998 decision.  An SOC was issued in February 
2000; however, a substantive appeal was not timely filed and 
the decision became final.  38 C.F.R. § 20.302(b).  In 
February 2000 the RO also issued another rating decision 
denying service connection for the chest pains.  The veteran 
did not appeal, and this decision also became final.  

The veteran filed the instant claim to reopen in January 
2003.  In the June 2003 rating decision, the RO determined 
that new and material evidence had been submitted sufficient 
to reopen the claim of entitlement to service connection for 
chest pains, but denied the claim on the merits.  

Despite the finding by the RO, the Board must review the 
question of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for chest pains because, regardless of what the RO 
has done, the Board does not have jurisdiction to consider a 
claim which was previously adjudicated and denied unless new 
and material evidence is presented, "and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993); 38 U.S.C.A. §§ 5108, 
7104(b), 7105(c) (West 2002).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen a claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers, which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for chest 
pains.  See 38 C.F.R. § 3.156(a).

The July 1977, November 1998, and February 2000 final 
decisions denied the claim on the basis that the veteran 
failed to submit evidence of pathology for chest pains and/or 
a currently diagnosed heart condition.  Records from Flowers 
Hospital and Dr. JAS show the veteran has been diagnosed with 
cardiovascular conditions including CAD, hypertension, and 
atherosclerotic cardiovascular disease (ASCVD).  The evidence 
additionally shows the veteran suffered myocardial 
infarctions in 1986 and 1995.  A January 2002 letter from Dr. 
JAS indicates it was likely the veteran's coronary 
atherosclerotic process started many years prior to his first 
evaluation by him in 1982.

This "new" evidence was not of record at the time of the 
last final decision in 2000.  When it is considered in light 
of the previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim, and 
raises the reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Therefore, the veteran's claim 
of entitlement to service connection for a disability 
manifested by chest pains is reopened.  Id.   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chest pains is 
reopened.  To this extent only, the appeal is granted.




REMAND

Having reopened the veteran's claim of entitlement to service 
connection for chest pains does not end the Board's inquiry.  
Rather, the Board must now consider the merits of the claim 
for service connection.  However, the Board finds that 
additional development is necessary prior to a final 
adjudication of the merits of the veteran's de novo claim for 
chest pains, as well as the claim for entitlement to service 
connection for CAD.

A review of the claims folder reveals that as recently as 
February 2000, service medical records dated between 1954 and 
1976 were associated with the claims folder.  A July 2004 
deferred rating decision notes that the veteran's service 
medical records were missing from the file and that a search 
was being done with "USA/Triage."  While the decisions on 
appeal indicate the service medical records are missing, 
there is no indication as to where the RO searched for the 
records and the results of those searches, to include the 
request to "USA/Triage."  

Upon Remand, the RO must attempt to locate the veteran's 
service medical records within their own office and the local 
treating VA Medical Center (VAMC).  If these searches prove 
futile, an attempt must be made to contact the National 
Personnel Records Center to determine whether any service 
medical records of the veteran are still in their possession.  
The RO should also attempt to obtain records of treatment 
during service from the emergency rooms at the following base 
hospitals: Columbus Air Force Base, Mississippi, dated in 
December 1965; Offutt Air Force Base, Nebraska, dated in the 
summer of 1971; and Tyndall Air Force Base, Florida, dated in 
1976.  See statement of the veteran dated in January 2005.
 
Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
Department or agency.  These records include service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The AOJ should ensure that it provides the veteran 
with notice that meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

As these matters are being remanded to obtain the veteran's 
service medical records, the RO should also take the 
opportunity to ensure that all duties to assist are 
fulfilled, to include attempts to obtain copies of any 
outstanding records of pertinent medical treatment or 
ordering a VA examination if necessary.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The 
RO/AMC should also give the veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.  

2.  The RO must attempt to locate the 
veteran's service medical records from 
the following: (1) within their own 
office; (2) the local treating VA Medical 
Center (VAMC), if any; (3) 
"USA/Triage;" and (4) the National 
Personnel Records Center.  All requests 
for records and their responses must be 
clearly delineated in the claims folder.   

3.  The RO must attempt to obtain records 
of treatment of the veteran during 
service from the emergency rooms at the 
following base hospitals: (1) Columbus 
Air Force Base, Mississippi, dated in 
December 1965; (2) Offutt Air Force Base, 
Nebraska, dated in the summer of 1971; 
and (3) Tyndall Air Force Base, Florida, 
dated in 1976.  All requests for records 
and their responses must be clearly 
delineated in the claims folder.   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
including ordering VA examination(s) (if 
necessary), the RO/AMC should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  

5.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


